Name: 80/624/EEC: Commission Decision of 11 June 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'EDAX X-ray microanalysis plug-in modules : S-180-154-10 detecting unit, 711 B analyzing unit, 407 C power supply, 603-2 video monitor, 609 B EPIC module, 608 A interface board, 352 linescan ratemeter, Edit Nova 2/4, 8K and TI-733 ASR silent printer' , are fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-05

 Avis juridique important|31980D062480/624/EEC: Commission Decision of 11 June 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'EDAX X-ray microanalysis plug-in modules : S-180-154-10 detecting unit, 711 B analyzing unit, 407 C power supply, 603-2 video monitor, 609 B EPIC module, 608 A interface board, 352 linescan ratemeter, Edit Nova 2/4, 8K and TI-733 ASR silent printer' , are fulfilled Official Journal L 172 , 05/07/1980 P. 0031 - 0031 Greek special edition: Chapter 02 Volume 9 P. 0060 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 11 JUNE 1980 FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' EDAX X-RAY MICROANALYSIS PLUG-IN MODULES : S-180-154-10 DETECTING UNIT , 711 B ANALYZING UNIT , 407 C POWER SUPPLY , 603-2 VIDEO MONITOR , 609 B EPIC MODULE , 608 A INTERFACE BOARD , 352 LINESCAN RATEMETER , EDIT NOVA 2/4 , 8K AND TI-733 ASR SILENT PRINTER ' ARE FULFILLED ( 80/624/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS BY LETTER DATED 13 NOVEMBER 1979 , THE , GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' EDAX X-RAY MICROANALYSIS PLUG-IN MODULES : S-180-154-10 DETECTING UNIT , 711 B ANALYZING UNIT , 407 C POWER SUPPLY , 603-2 VIDEO MONITOR , 609 B EPIC MODULE , 608 A INTERFACE BOARD , 352 LINESCAN RATEMETER , EDIT NOVA 2/4 , 8K AND TI-733 ASR SILENT PRINTER ' , TO BE USED IN ELEMENT ANALYSIS RESEARCH AND IN PARTICULAR FOR MICROANALYSIS OF ROCK SAMPLES AND FOSSILS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 29 APRIL 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS AN X-RAY MICROANALYSIS APPARATUS ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE WIDTH OF THE SPECTRUM AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , THEREFORE , DUTY-FREE ADMISSION OF THIS APPARATUS IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' EDAX X-RAY MICROANALYSIS PLUG-IN MODULES : S-180-154-10 DETECTING UNIT , 711 B ANALYZING UNIT , 407 C POWER SUPPLY , 603-2 VIDEO MONITOR , 609 B EPIC MODULE , 608 A INTERFACE BOARD , 352 LINESCAN RATEMETER , EDIT NOVA 2/4 , 8K AND TI-733 ASR SILENT PRINTER ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 11 JUNE 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION